Citation Nr: 0001191	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  94-19 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently rated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], and [redacted]


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from September 1970 to June 
1975.  

This case was remanded by the Board in June 1996 for 
additional development of the evidence.  It has now been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  Pronounced bronchial asthma with very frequent asthmatic 
attacks with severe dyspnea on slight exertion between 
attacks and with marked loss of weight or other evidence of 
severe impairment of health is not shown.  

2.  Bronchial asthma is not manifested by FEV-1 less than 40-
percent predicted, or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  


CONCLUSION OF LAW

The criteria for a rating greater than 60 percent for 
service-connected bronchial asthma have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 
4.7 (1999); 38 C.F.R. § 4.97, Diagnostic Code 6602 (effective 
prior to October 7, 1996); 38 C.F.R. § 4.97 Diagnostic Code 
6602 (effective as of October 7, 1996).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  Here, the veteran has asserted that 
his asthma has increased in severity and warrants a higher 
evaluation.  Therefore, his claim for increased evaluation is 
well-grounded.  The VA has obtained pertinent medical records 
concerning the veteran's continuing treatment for asthma and 
has also had him examined for same.  In view of the 
foregoing, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  

Factual Background.  The veteran was treated for asthma in 
service.  He filed his original claim for service connection 
for asthma in March 1976.  A rating action in July 1976 
awarded service connection and assigned a 10 percent rating, 
effective the day following his discharge from service in 
June 1975.  

The veteran veteran's rating continued at the 10 percent 
level until July 1981 when his compensation payments were 
discontinued based on his failure to report for a scheduled 
periodic examination.  Subsequently, his 10 percent rating 
was reinstated in July 1983, and it remained in effect until 
1988.  A rating action in August 1988 increased the veteran's 
asthma rating to 30 percent, effective from February 1988.  

The veteran filed a claim for increase in October 1992.  VA 
outpatient treatment records beginning in December 1991 show 
no significant problems until October 1992 when the veteran 
was hospitalized for an exacerbation of his asthma.  On 
admission he had shortness of breath, wheezing and labored 
breathing.  FEV-1 was 60 percent of predicted and FEV-1/FVC 
was 68 percent of predicted.  The veteran improved with 
medication and was discharged after 7 days.  On discharge, 
steroids were to be gradually tapered with discontinuance in 
10 days.  A rating action in December 1992 denied the 
veteran's claim for increase in excess of 30 percent and the 
current appeal ensued.  Subsequent VA records show outpatient 
treatment from December 1992 to November 1993 and brief 
hospitalizations in February and September 1993 for 
exacerbations of his asthma.  

At a hearing on appeal in November 1993, the veteran reported 
being seen for his asthma about every three months as an 
outpatient.  He reported that his asthma was controlled to 
some extent by medication and that he didn't always go to the 
hospital when he should because he did not want to lose his 
job.  He also stated that he was no longer able to engage in 
certain activities which indicated to him that there had been 
an increase in his level of disability.  [redacted], who lived 
with the veteran for eight years, reported observing an 
increase in the veteran's symptoms to include weakness.  He 
reported the veteran's lesser asthma attacks usually to be of 
several hours duration.  [redacted], who had previously 
worked with the veteran at a service station described the 
difficulties the veteran encountered on the job and how he 
had taken over some of the veteran's duties to help out the 
veteran.  

Following the Board's remand in June 1996, the veteran 
underwent VA examination in September 1996.  On examination, 
the veteran complained of dyspnea on exertion.  His asthma 
was said to be precipitated by cold weather, ragweed and 
exertion.  The veteran reported working as a machine operator 
and missing 10 to 14 days of work per year due to asthma.  He 
also indicated that he had mild attacks about once a week and 
that he had severe attacks requiring hospitalization two or 
three times a year.  Pulmonary function studies showed FEV-1 
as 58 percent of predicted and FEV-1/ FVC as 80 percent of 
predicted.  

Subsequent VA medical records for 1996-98 show that the 
veteran was seen periodically on an out-patient basis and 
underwent brief periods of hospitalizations for exacerbations 
of his asthma in October 1996, October 1997, and October, 
November and December of 1998.  Hospital treatment included 
use of steroids.  

A rating action April 1999 considered the entire evidentiary 
record under the old and new rating criteria and found the 
veteran entitled to a 60 percent rating for his asthma, 
effective from the date of claim for increase in October 
1992.  

Legal Criteria.  The veteran's asthma has been evaluated 
under 38 C.F.R. § 4.97, Diagnostic Code 6602, which covers 
bronchia asthma.  During the course of this appeal, the 
rating criteria under this Diagnostic Code was changed, with 
the new criteria effective October 7, 1996.  61 Fed. Reg. 
46720 (September 5, 1996).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") in Karnas v. Derwinski, 1 Vet. App. 308, 312 
(1991) held that where laws or regulations change, after a 
claim has been filed or reopened, and before administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies, unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  

Under the previous version of Diagnostic Code 6602, 
evaluations in excess of 10 percent disabling were based on 
the degree of disability demonstrated along with 
corresponding symptomatology. A 30 percent disability rating 
was warranted where the objective evidence indicated a 
moderate disability as shown by asthmatic attacks rather 
frequent (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks.  A 60 percent 
rating was warranted for a severe disability shown by 
evidence of frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded.  A 100 percent rating was appropriate where the 
asthma was pronounced, with asthmatic attacks very frequently 
with severe dyspnea on slight exertion between attacks and 
with marked loss of weight or other evidence of severe 
impairment of health.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(1996).  

Under the revised criteria of Diagnostic Code 6602, in effect 
from October 7, 1996, bronchial asthma manifested by FEV-1 of 
71 to 80 percent predicted, FEV-1/FVC of 71 to 80 percent, or 
intermittent inhalational or bronchodilator therapy warrants 
a 10 percent disability rating.  A 30 percent rating is 
warranted for FEV-1 of 56 to 70 percent predicted, FEV-1/FVC 
of 56 to 70 percent, daily inhalational or bronchodilator 
therapy, or inhalational anti-inflammatory medication.  A 60 
percent rating is warranted for FEV-1 of 40 to 55 percent 
predicted, FEV-1/FVC of 40 to 55 percent, at least monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is warranted for FEV-1 of less than 40 percent predicted, 
FEV-1/FVC of less than 40 percent, more than one attack per 
week with episodes of respiratory failure, or the requirement 
of daily use of systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive medications. 38 C.F.R. § 
4.97, Diagnostic Code 6602 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  This decision will include a review of 
the entire record, but the focus will be on the most recent 
medical findings regarding the service-connected disability 
at issue.  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Analysis.  In the present case, the RO recently granted a 60 
percent rating for asthma, effective from the date of the 
veteran's claim for increase in October 1992.  In light of 
this grant, the issue remaining on appeal is whether the 
veteran is entitled to a rating for his asthma in excess of 
the 60 percent assigned by the RO.  As the next higher rating 
for asthma under both the old and new rating schedules is 100 
percent, the question becomes whether the veteran is entitled 
to a 100 percent evaluation for his asthma.  

Under old Code 6602, a 60 percent rating was warranted for a 
severe disability shown by evidence of frequent attacks of 
asthma (one or more attacks weekly), marked dyspnea on 
exertion between attacks with only temporary relief by 
medication; more than light manual labor precluded.  A 100 
percent rating was appropriate where the asthma was 
pronounced, with asthmatic attacks very frequently with 
severe dyspnea on slight exertion between attacks and with 
marked loss of weight or other evidence of severe impairment 
of health.  38 C.F.R. § 4.97, Diagnostic Code 6602.  (1996).

There is no showing during the appellate period of a 
pronounced asthma as defined by old Code 6602.  In the 
instant case, the evidentiary record indicates that the 
veteran's symptomatology is not reflected of pronounced 
asthmatic attacks, nor is there any evidence of marked weight 
loss or other evidence of severe impairment of health 
attributable to the service connected disability.  The 
veteran is not shown by the medical evidence of record to 
have had very frequent asthma attacks with severe dyspnea 
between attacks.  He is also not shown to have had a marked 
loss of weight nor has such been suggested by the treating or 
examining physicians.  There is also no competent medical 
evidence of any severe impairment of health arising from the 
veteran's asthma..  Thus, the veteran fails to meet the 
criteria for a 100 percent rating under the old Code 6602.  

Under the current Diagnostic Code 6602, a 60 percent 
evaluation is assigned for FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
maximum evaluation of 100 percent is assigned for FEV-1 less 
than 40-percent predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immunosuppressive 
medications.  

A review of the evidentiary record does not show that the FEV 
and FEV-1/FVC readings even approach the less than 40 percent 
of predicted required for a 100 percent rating under the 
version of Code 6602, currently in effect.  There is also no 
showing of the more than one attack per week with respiratory 
failure as required for a 100 percent rating.  In fact, the 
veteran has reported having only mild attacks on a weekly 
basis.  There is also no showing of any high dose 
corticosteroids or immunosuppressive medications being 
required as part of the veteran's daily treatment.  The Board 
finds that the requirements for a 100 percent rating under 
the new provisions have not been met.  

It is clear from the evidence of record that the veteran does 
not meet or approximate the criteria for the next higher 
evaluation, a 100 percent evaluation, under either set of 
criteria.  In sum, the clinically demonstrated manifestations 
of asthma closely approximate the criteria for a 60 percent 
evaluation, under either the old or the new criteria, but do 
not approximate the criteria for a 100 percent evaluation 
under either set of criteria.  An evaluation in excess of 60 
percent for service-connected asthma is therefore not 
warranted.  The evidence is not so evenly balanced that there 
is doubt as to any material issue. 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.97, Diagnostic Code 6602 (effective prior to 
October 7, 1996); 38 C.F.R. § 4.97 Diagnostic Code 6602 
(effective as of October 7, 1996).


ORDER

Entitlement to a rating in excess of 60 percent for bronchial 
asthma is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 

